FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2013 Commission File No. 000-30858 Alterrus Systems Inc. (Translation of registrant's name into English) 120 Columbia Street, Vancouver, BCV6A 3Z8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o NOTE:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. 1 SUBMITTED HEREWITH Financial Statements for the period ended September 30, 2013 Management’s Discussion and Analysis for the period ended September 30, 2013 CEO Certification CFO Certification SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALTERRUS SYSTEMS INC. /s/Stephen Fane Stephen Fane Acting Chief Financial Officer Date:November 29, 2013 2
